                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

OMAR MUNOZ                                                                          PLAINTIFF

v.                                   No. 5:20-CV-05216

KARAS HEALTH CARE and
NURSE JOLANA WILSON                                                              DEFENDANTS

                                            ORDER

       The Court has received a report and recommendation (Doc. 22) from United States

Magistrate Judge Christy Comstock. Because Plaintiff receives service by mail, the deadline to

file objections has not yet passed, but mail from the Clerk (including the report and

recommendation) to Plaintiff has again been returned.         The Magistrate recommends that

Defendant’s motion (Doc. 19) to dismiss be granted and that this case be dismissed without

prejudice for Plaintiff’s failures to comply with Court orders, keep his address information up to

date with the Court and Defendant, or otherwise respond to communication from the Court. The

Court has reviewed the report and recommendation and the record de novo, and the report and

recommendation is ADOPTED.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 19) is GRANTED and this

case is DISMISSED WITHOUT PREJUDICE. Judgment will be entered separately.

       IT IS SO ORDERED this 2nd day of July, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
